USDC IN/ND case 1:20-cv-00039-HAB-SLC document 63 filed 05/21/20 page 1 of 2




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

JOHN DOE,                                      )
                                               )
                Plaintiff,                     )
                                               )
         v.                                    )       CASE NO. 1:20-cv-00039-HAB-SLC
                                               )
INDIANA WESLEYAN UNIVERSITY,                   )
                                               )
                Defendant.                     )


         PLAINTIFF’S UNOPPOSED MOTION TO DISMISS CLAIMS AGAINST
         DEFENDANT INDIANA WESLEYAN UNIVERSITY WITH PREJUDICE

         Plaintiff, by counsel, moves the Court to dismiss all claims in this cause of action against

Defendant, Indiana Wesleyan University (“IWU”), with prejudice, each to bear his/its own

attorneys’ fees and costs. Plaintiff advises the Court that Plaintiff and IWU have reached a

resolution, which does not involve payment to Plaintiff or a change in IWU’s finding or sanction

with respect to him. Therefore, IWU does not object – but instead consents – to Plaintiff’s motion.

                                               Respectfully Submitted,

                                               /s/ Susan C. Stone
                                               Susan C. Stone, admitted pro hac vice
                                               Kristina W. Supler, admitted pro hac vice
                                               KOHRMAN JACKSON &KRANTZ, LLP
                                               1375 E. 9th Street, 29th Floor
                                               Cleveland, OH 44114
                                               P: (216) 696-8700
                                               F: (216) 621-6536
                                               E: scs@kjk.com; kws@kjk.com




{K0792294.1}
USDC IN/ND case 1:20-cv-00039-HAB-SLC document 63 filed 05/21/20 page 2 of 2



                                               Peter J. Agostino (#10765-71)
                                               ANDERSON AGOSTINO & KELLER, P.C.
                                               131 South Taylor Street
                                               South Bend, IN 46601
                                               P: (574) 288-1510
                                               F: (574) 288-1650
                                               E: agostino@aaklaw.com

                                               Counsel for Plaintiff John Doe


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed electronically this 21st day of

May, 2020. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties not receiving service through the Court’s electronic filing system will be

served by regular U.S. mail. Parties may access this filing through the Court’s system.

                                               /s/ Susan C. Stone
                                               Susan C. Stone, admitted pro hac vice




{K0792294.1}
